Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 and 17 of copending Application No. 17/085,635 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
For claims 1, 16, 21, and 26; Application No. 17/085,635 discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create A system for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data; wherein each of the at least one customer application is assigned a priority; and wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum); and wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data (claim 17:  wherein the tip and cue server is operable to activate an alarm and/or provide at least one report related to optimization objectives of the at least one customer).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 and 17 of copending Application No. 17/390,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
For claims 1, 16, 21, and 26; Application No. 17/390,248 discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage A system for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data; wherein each of the at least one customer application is assigned a priority; and wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum); and wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data (claim 17:  wherein the tip and cue server is operable to activate an alarm and/or provide at least one report related to optimization objectives of the at least one customer).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of copending Application No. 17/461,267 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
For claims 1, 16, 21, and 26; Application No. 17/461,267 discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data (claim 1:  A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data); and wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data (claim 2:  tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of copending Application No. 17/477,065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
For claims 1, 16, 21, and 26; Application No. 17/477,065 discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data); and wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data (claim 2:  tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data).

Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of copending Application No. 17/462,154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
For claims 1, 16, 21, and 26; Application No. 17/462,154 discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data (claim 1:  A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data); and wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data (claim 3:  tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17,459,471 in view of Noonan in view of Lim.
For claims 1, 16, 21, and 26; Application No. 17,459,471 discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, a learning engine, and a classification engine, wherein the detection engine is operable to automatically detect at least one signal of interest, wherein the learning engine is operable to learn the electromagnetic environment, and wherein the classification engine is operable to classify the at least one signal of interest; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data).
Application No. 17,459,471 does not expressly disclose, but Noonan from similar fields of endeavor teaches:  wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine and information from the semantic tracking and locating drones within or around a secured area may be performed. For example, in one aspect of the invention, communication frequencies within a band(s) associated with drone control may be monitored. … once the Drone is located, a manage access system may provide alerts to the appropriate personnel and deploy the countermeasures. Depending on the detection protocol and procedures set up, parameters for determining a response include size of drone, cargo of the drone, a location of drone, the location of drone driver. In one aspect of the invention, the countermeasures options include but is not limited to: 1) jamming the communication frequencies of the drone, 2) deployment of Birds of prey, 3) speadnet trajectory, 4) Trajectory options, Focus EMP trajectory onto the drone, and the like).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the alarm/reporting of spectral detection as described by Noonan in the communication system as described by Application No. 17,459,471.  The motivation is to improve resource mapping.
Application No. 17,459,471does not expressly disclose, but Lim from similar fields of endeavor teaches:  wherein the semantic engine further includes a language dictionary and/or a syntax component (column 42, lines 5-32:  a rights managed application may support a reduced or simplified policy syntax. In this case, a rights management server may translate a number of policies from a policy server in a first policy syntax to a second policy syntax supported by a rights managed application before sending the number of policies in second policy syntax to a rights managed application).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the policy server as described by Lim in the communication system as described by Application No. 17,459,471.  The motivation is to improve interference avoidance.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17,470,253 in view of Noonan in view of Lim.
For claims 1, 16, 21, and 26; Application No. 17,470,253 discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data (claim 1:  A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor including at least one receiver channel operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; a radio receiver front-end subsystem configured to process the measured data, thereby creating processed data, wherein the radio receiver front-end subsystem includes a radio- frequency integrated circuit (RFIC), a digital down-converter (DDC), a downsampler, a field programmable gate array (FGPA), and a frequency domain programmable channelizer; at least one data analysis engine for analyzing the processed data, thereby creating analyzed data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data).
Application No. 17,470,253 does not expressly disclose, but Noonan from similar fields of endeavor teaches:  wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine and information from the semantic engine to create actionable data; and wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data (paragraph 118:  tracking and locating drones within or around a secured area may be performed. For example, in one aspect of the invention, communication frequencies within a band(s) associated with drone control may be monitored. … once the Drone is located, a manage access system may provide alerts to the appropriate personnel and deploy the countermeasures. Depending on the detection protocol and procedures set up, parameters for determining a response include size of drone, cargo of the drone, a location of drone, the location of drone driver. In one aspect of the invention, the countermeasures options include but is not limited to: 1) jamming the communication frequencies of the drone, 2) deployment of Birds of prey, 3) speadnet trajectory, 4) Trajectory options, Focus EMP trajectory onto the drone, and the like).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the alarm/reporting of spectral detection as described by Noonan in the communication system as described by Application No. 17,470,253.  The motivation is to improve resource mapping.
Application No. 17,470,253 does not expressly disclose, but Lim from similar fields of endeavor teaches:  wherein the semantic engine further includes a language dictionary and/or a syntax component (column 42, lines 5-32:  a rights managed application may support a reduced or simplified policy syntax. In this case, a rights management server may translate a number of policies from a policy server in a first policy syntax to a second policy syntax supported by a rights managed application before sending the number of policies in second policy syntax to a rights managed application).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the policy server as described by Lim in the communication system as described by Application No. 17,470,253.  The motivation is to improve interference avoidance.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17,481,968 in view of Noonan in view of Lim.
For claims 1, 16, 21, and 26; Application No. 17,481,968 discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, a learning engine, and a classification engine, wherein the detection engine is operable to automatically detect at least one signal of interest, wherein the learning engine is operable to learn the electromagnetic environment, and wherein the classification engine is operable to classify the at least one signal of interest; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data).
tracking and locating drones within or around a secured area may be performed. For example, in one aspect of the invention, communication frequencies within a band(s) associated with drone control may be monitored. … once the Drone is located, a manage access system may provide alerts to the appropriate personnel and deploy the countermeasures. Depending on the detection protocol and procedures set up, parameters for determining a response include size of drone, cargo of the drone, a location of drone, the location of drone driver. In one aspect of the invention, the countermeasures options include but is not limited to: 1) jamming the communication frequencies of the drone, 2) deployment of Birds of prey, 3) speadnet trajectory, 4) Trajectory options, Focus EMP trajectory onto the drone, and the like).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the alarm/reporting of spectral detection as described by Noonan in the communication system as described by Application No. 17,481,968.  The motivation is to improve resource mapping.
Application No. 17,481,968 does not expressly disclose, but Lim from similar fields of endeavor teaches:  wherein the semantic engine further includes a language dictionary and/or a syntax component (column 42, lines 5-32:  a rights managed application may support a reduced or simplified policy syntax. In this case, a rights management server may translate a number of policies from a policy server in a first policy syntax to a second policy syntax supported by a rights managed application before sending the number of policies in second policy syntax to a rights managed application).  Thus it would have been obvious to 

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17,529,995 in view of Noonan in view of Lim.
For claims 1, 16, 21, and 26; Application No. 17,529,995 discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data (claim 16:  A system for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is related to at least one customer application; wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data; wherein each of the at least one customer application is assigned a priority; and wherein the priority and the one or more of the at least one rule and/or the at least one policy are used to dynamically allocate the at least one frequency band in the electromagnetic spectrum).
Application No. 17,529,995 does not expressly disclose, but Noonan from similar fields of endeavor teaches:  wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine and information from the semantic engine to create actionable data; and wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data (paragraph 118:  tracking and locating drones within or around a secured area may be performed. For example, in one aspect of the invention, communication frequencies within a band(s) associated with drone control may be monitored. … once the Drone is located, a manage access system may provide alerts to the appropriate personnel and deploy the countermeasures. Depending on the detection protocol and procedures set up, parameters for determining a response include size of drone, cargo of the drone, a location of drone, the location of drone driver. In one aspect of the invention, the countermeasures options include but is not limited to: 1) jamming the communication frequencies of the drone, 2) deployment of Birds of prey, 3) speadnet trajectory, 4) Trajectory options, Focus EMP trajectory onto the drone, and the like).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the alarm/reporting of spectral detection as described by Noonan in the communication system as described by Application No. 17,529,995.  The motivation is to improve resource mapping.
Application No. 17,529,995 does not expressly disclose, but Lim from similar fields of endeavor teaches:  wherein the semantic engine further includes a language dictionary and/or a syntax component (column 42, lines 5-32:  a rights managed application may support a reduced or simplified policy syntax. In this case, a rights management server may translate a number of policies from a policy server in a first policy syntax to a second policy syntax supported by a rights managed application before sending the number of policies in second policy syntax to a rights managed application).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the policy server as described by Lim in the communication system as described by Application No. 17,529,995.  The motivation is to improve interference avoidance.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8, 11, 14-17, 19-22, 24-27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengwasser et al. (US 2019/0246305) (“Mengwasser”) in view of Cui et al. (US 2018/0316627) (“Cui”) in view of Noonan et al. (US 2017/0280411) (“Noonan”) in view of Lim et al. (US 10,592,683) (“Lim”).
For claims 1 and 21; Mengwasser discloses:  at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment (paragraph 56-61:  "Sensor system" as used herein means a system capable of receiving radio frequency signals. Although some of the embodiments herein assume a complex sensor system such as a software-defined radio capable of detecting, receiving, processing, and storing radio frequency signals, the term sensor system is not so limited, and includes any system capable of receiving radio frequency signals from simple wire antenna receivers to sophisticated systems with directional antennas and complex circuitry); at least one data analysis engine for analyzing the measured data (paragraph 56-61:  a signal detector 300, a signal confirmer, and a signal analyzer 400. The signal detector 300 receives radio frequency signal information and analyzes it using one or more algorithms to detect possible signals within the data); wherein the at least one data analysis engine includes a As signal information is received by the signal detector 300, it is distributed to a demultiplexer 330 and one or more signal algorithms 310a-n. Each signal algorithm analyzes the data and outputs a result indicating whether a signal was detected (1) or not detected (0)) and a tip and cue server (paragraph 58, 64:  A signal analysis engine 510 receives signal information from the signal detector 300 and/or from the signal confirmer 400 and analyzes the signal information using one or more algorithms); wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data (paragraph 58, 64:  bin-wise processing, Rayleigh distribution analysis, telecommunication signal classification, receiver anomaly detection, transmitter density estimation, transmitter detection and location, geolocation analysis, telecommunication activity estimation, telecommunication utilization estimation, frequency utilization estimation, and data interpolation).
Mengwasser does not expressly disclose, but Cui from similar fields of endeavor teaches:  at least one application; a semantic engine including a programmable rules and policy editor (paragraph 17, 29-35:  The end devices, such as for example end device A 103 may be provided with an SDN client 119 having a plurality of applications, including an end device slicing application 121 and an intelligent radio control application 123. An SDN controller 125 and a policy server 127 may be provided in the 5G network 101 to provide slice placement instructions and resource policy input to the end devices 103 through 109); wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device (paragraph 29-35:  the SDN client on the end device receives policy input regarding allocation of the resource on the end device. The resources may include radio resources, processing resources, memory resources, and battery resources. The policy input may be provided by a policy server on the network, or a data store in the end device); wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer (paragraph 29-35:  The policy input may be provided by a policy server on the network, or a data store in the end device).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the algorithms as described by Cui in the communication system as described by Mengwasser.  The motivation is to improve resource allocation.
Mengwasser does not expressly disclose, but Noonan from similar fields of endeavor teaches:  wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine and information from the semantic engine to create actionable data; and wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data (paragraph 118:  tracking and locating drones within or around a secured area may be performed. For example, in one aspect of the invention, communication frequencies within a band(s) associated with drone control may be monitored. … once the Drone is located, a manage access system may provide alerts to the appropriate personnel and deploy the countermeasures. Depending on the detection protocol and procedures set up, parameters for determining a response include size of drone, cargo of the drone, a location of drone, the location of drone driver. In one aspect of the invention, the countermeasures options include but is not limited to: 1) jamming the communication frequencies of the drone, 2) deployment of Birds of prey, 3) speadnet trajectory, 4) Trajectory options, Focus EMP trajectory onto the drone, and the like).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the 
Mengwasser does not expressly disclose, but Lim from similar fields of endeavor teaches:  wherein the semantic engine further includes a language dictionary and/or a syntax component (column 42, lines 5-32:  a rights managed application may support a reduced or simplified policy syntax. In this case, a rights management server may translate a number of policies from a policy server in a first policy syntax to a second policy syntax supported by a rights managed application before sending the number of policies in second policy syntax to a rights managed application).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the policy server as described by Lim in the communication system as described by Mengwasser.  The motivation is to improve interference avoidance.
For claims 2; Mengwasser discloses:  wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio (paragraph 56:  the term sensor system is not so limited, and includes any system capable of receiving radio frequency signals from simple wire antenna receivers to sophisticated systems with directional antennas and complex circuitry).
For claims 4; Mengwasser discloses:  wherein one or more of the at least one monitoring sensor is mounted on a drone, on a vehicle, in or on a street light, in or on a traffic pole, and/or on top of a building (paragraph 66:  stationary collection platforms may be any ground-based structure such and building or towers, and ideally would be located in geographically diverse locations, and at different altitudes, and with different lines of sight. Ground-based mobile collection platforms (not shown) may be mobile phones or vehicle-mounted. Aerial collection platforms may comprise satellites 606, airplanes 605, cars, or balloons 604, each of might collect data using different instrumentation, from different altitudes, and along different flight paths).
For claims 6; Mengwasser discloses:  wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine (paragraph 6:  advanced signal analysis for telecommunication applications, including band capacity and geographical density determinations and detection, classification, identification, and geolocation of signals across a wide range of frequencies and across broad geographical areas).
For claims 7; Mengwasser discloses:  wherein the geolocation engine is operable to determine a location of the at least one signal of interest based on an angle of arrival, a time difference of arrival, a frequency difference of arrival, and power distribution ratio measurements (paragraph 73:  a time-of-flight is calculated for each receiving sensor or observation location. This time-of-flight information is then used to determine the range from the signal source to the receiving sensor).
For claims 8; Mengwasser discloses:  wherein the classification engine 1s operable to generate a query to a static database to classify the at least one signal of interest (paragraph 69:  This training may be used to apply machine learning to future datasets in live signal data 903, for example to refine thresholds for other algorithms described herein and to improve signal processing results).
For claims 11 and 22; Mengwasser discloses:  wherein the at least one application further includes a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band (paragraph 76:  the portion of a given frequency band that is being used vs. the total bandwidth may be estimated, by detecting signals that occupy parts of a defined frequency band and estimating the bandwidth consumed out of the total bandwidth available).
For claims 14, 19, 24, and 29; Mengwasser discloses the subject matter in claim 1 as described above in the office action.
Mengwasser does not expressly disclose, but Noonan from similar fields of endeavor teaches:  wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone without the use of a protocol library (paragraph 118:  tracking and locating drones within or around a secured area may be performed. For example, in one aspect of the invention, communication frequencies within a band(s) associated with drone control may be monitored).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the alarm/reporting of spectral detection as described by Noonan in the communication system as described by Mengwasser.  The motivation is to improve resource mapping.
For claims 15, 20, 25, and 30; Mengwasser discloses:  the actionable data indicates a location for at least one macrosite and/or at least one tower (paragraph 58, 72:  inputs from other algorithms, and/or inputs from other sources of information (for example, a database or list of cellular base station locations). Signal information may be from one or more geographical locations or times).
For claims 16 and 26; Mengwasser, Cui, and Noonan disclose the subject matter in claims 1 and 6 as described above in the office action.
For claims 17 and 27; Mengwasser discloses:  wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine (paragraph 69:  These compact datasets may be used as training datasets to train machine learning algorithms to detect, identify, and classify telecommunication signals).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengwasser in view of Cui in view of Noonan as applied to claim 2 above, and further in view of Diener et al. (US2004/0028003) (“Diener”).
For claim 3; Mengwasser discloses the subject matter in claim 2 as described above in the office action.
Mengwasser does not expressly disclose, but Diener from similar fields of endeavor teaches:  wherein the at least one antenna array includes at least one steerable antenna array (paragraph 431:  a steerable antenna).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the alarm/reporting of spectral detection as described by Diener in the communication system as described by Mengwasser.  The motivation is to improve resource detection/usage.
For claim 5; Mengwasser discloses the subject matter in claim 2 as described above in the office action.
Mengwasser does not expressly disclose, but Diener from similar fields of endeavor teaches:  wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images (paragraph 165:  it can reside in a consumer device such as a camera, home stereo, peripheral to a PC, etc. Any other device connected to a spectrum sensor may obtain the spectrum knowledge that the spectrum sensor acquires, and add it to any knowledge it may acquire about the spectrum itself, from its own spectrum monitoring capabilities).  Thus it would have been obvious to the .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengwasser in view of Cui in view of Noonan as applied to claim 2 above, and further in view of Carney et al. (US 2021/0182283) (“Carney”).
For claim 12; Mengwasser discloses the subject matter in claim 2 as described above in the office action.
Mengwasser does not expressly disclose, but Carney from similar fields of endeavor teaches:  wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language processing (paragraph 82-83:  wherein performing the selected query includes generating a query microservice configured for performing the selected query and causing the generated query microservice to perform the selected query.  wherein obtaining the natural language request data from the user includes engaging in a question-and-answer session based on natural language processing).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the alarm/reporting of spectral detection as described by Carney in the communication system as described by Mengwasser.  The motivation is to improve resource mapping.

s 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengwasser in view of Cui in view of Noonan as applied to claim 1 above, and further in view of Shima (US 2018/0324595).
For claim 9; Mengwasser discloses the subject matter in claim 1 as described above in the office action.
Mengwasser does not expressly disclose, but Shima from similar fields of endeavor teaches:  wherein the detection engine is operable to automatically detect the at least one signal of interest using at least one mask (paragraph 7:  the occupied bandwidth can be analyzed, and a frequency mask that operates to identify areas of the spectrum that are unavailable can be created).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource determining as described by Shima in the communication system as described by Mengwasser.  The motivation is to improve resource allocation.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengwasser in view of Cui in view of Noonan as applied to claim 1 above, and further in view of Ward et al. (US 2021/0194912) (“Ward”).
For claim 10; Mengwasser discloses the subject matter in claim 1 as described above in the office action.
Mengwasser does not expressly disclose, but Ward from similar fields of endeavor teaches:  wherein the at least one application further includes a certification and compliance application, wherein the certification and compliance application is operable to determine if the at least one customer application and/or the at least one customer device is behaving according to the at least one rule and/or the at least one As a result, compliance, security, and audit procedures can be implemented to verify that network users, devices, entities and their associated network traffic comply with specific business and/or security policies).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource determining as described by Ward in the communication system as described by Mengwasser.  The motivation is to improve network usage.

Claims 13, 18, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengwasser in view of Cui in view of Noonan as applied to claim 1 above, and further in view of Ezra et al. (US 11,018,957) (“Ezra”) in view of Rollet (US 2020/0412749).
For claims 13, 18, 23, and 28; Mengwasser discloses the subject matter in claim 1 as described above in the office action.
Mengwasser does not expressly disclose, but Ezra from similar fields of endeavor teaches:  wherein the actionable data is used to generate at least one knowledge-based decision tree (column 5, lines 33-54:  The optimization actions (also referred to as "actions") may be determined by any AI learning techniques, such as but not limited to artificial neural networks. Support Vector Machines (SVM), decision trees, or the like).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the optimizing algorithm as described by Ezra in the communication system as described by Mengwasser.  The motivation is to improve network usage.
Mengwasser does not expressly disclose, but Rollet from similar fields of endeavor teaches:  wherein statistical properties of the actionable data are computed as Anomalous activity such as flooding based Denial-of-Service, DoS, attack, is generally accompanied by a change in the statistical properties of the parameters indicating the anomaly (for example, the rate of received requests)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the statistical analysis as described by Rollet in the communication system as described by Mengwasser.  The motivation is to improve network usage.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengwasser in view of Cui in view of Noonan as applied to claim 1 above, and further in view of Ren et al. (US 2021/0390329) (“Ren”).
For claim 31; Mengwasser discloses the subject matter in claim 1 as described above in the office action.
Mengwasser does not expressly disclose, but Ren from similar fields of endeavor teaches:  create a semantic map including target data, and wherein the semantic engine is operable to analyze related data and/or data with similar characteristics to the target data (paragraph 4-5:  processing the target image data to obtain a confidence level feature map of semantics of the target image data; and based on the confidence level feature map, determining a position of a target region in the target image dat).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the optimizing algorithm as described by Ren in the communication system as described by Mengwasser.  The motivation is to improve network usage.

s 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengwasser in view of Cui in view of Noonan as applied to claim 1 above, and further in view of Padfield et al. (US 2021/0203576) (“Padfield”).
For claim 32; Mengwasser discloses the subject matter in claim 1 as described above in the office action.
Mengwasser does not expressly disclose, but Padfield from similar fields of endeavor teaches:  use Latent Semantic Indexing (LSI) (paragraph 57:  network monitoring platform may use one or more other model training techniques, such as a neural network technique, a latent semantic indexing technique, and/or the like).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the algorithm as described by Padfield in the communication system as described by Mengwasser.  The motivation is to improve network usage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner et al. (US 2014/0248895); Wagner discloses dynamic spectrum allocation in a multi-user network environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN D BLANTON/Primary Examiner, Art Unit 2466